Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on05/27/2020, 07/28/2020 and 01/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2016208817) in view of Hashimoto (JP58009563).
	As to independent claim 1, Watanabe et al. teaches a motor comprising: a shaft (11) arranged to be rotatable around a center axis; two rotors (12a, 12b) arranged in an axial direction to have a predetermined distance and at least one of rotors (12a, 12b) including at least one magnet (14a, 14b); a stator (18) arranged between the two rotors (12a, 12b) and including a plurality of stator cores (17) arranged in a circumferential direction and coils (16) wound on the plurality of stator cores (17) as shown in figure 1.

Hashimoto teaches a circuit board (8) provided between the stator (11) and the rotor (1) including the magnet (3), wherein the circuit board (8) includes a plurality of groove holes (8a) penetrating the circuit board (8) in an axial direction and arranged in a circumferential direction, and wherein the plurality of stator cores are fitted into the plurality of groove holes (8a) as shown in figures 3 and 4, for the advantageous benefit of increasing mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe by using a circuit board provided between the stator and the rotor including the magnet, wherein the circuit board includes a plurality of groove holes penetrating the circuit board in an axial direction and arranged in a circumferential direction, and wherein the plurality of stator cores are fitted into the plurality of groove holes, as taught by Hashimoto, to increase mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator..
As to claim 2/1, Watanabe in view of Hashimoto the claimed limitation as discussed above except wherein a plane on which a surface of the circuit board on a first side in the axial direction is located is equal to a plane on which a surface of the 
However Hashimoto teaches wherein a plane on which a surface of the circuit board (8) on a first side in the axial direction is located is equal to a plane on which a surface of the stator (11) on a first side in the axial direction is located or is further on a second side in the axial direction than the surface of the stator (11) on the first side in the axial direction as shown in figures 3 and 4, for the advantageous benefit of increasing mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Hashimoto by using a plane on which a surface of the circuit board on a first side in the axial direction is located is equal to a plane on which a surface of the stator on a first side in the axial direction is located or is further on a second side in the axial direction than the surface of the stator on the first side in the axial direction, as taught by Hashimoto, to increase mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
 As to claim 3/1, Watanabe in view of Hashimoto the claimed limitation as discussed above except wherein a plurality of through holes are provided on a periphery of the circuit board, and sensing magnetic pole elements are mounted in the plurality of through holes.  
However Hashimoto teaches wherein a plurality of through holes (8a) are provided on a periphery of the circuit board (8), and sensing magnetic pole elements 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Hashimoto by using a plurality of through holes are provided on a periphery of the circuit board, and sensing magnetic pole elements are mounted in the plurality of through holes, as taught by Hashimoto, to increase mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
As to claim 4/3, Watanabe in view of Hashimoto the claimed limitation as discussed above except wherein the plurality of through holes are located between the two adjacent groove holes of the circuit board closer to an outside in a radial direction.  
However Hashimoto teaches wherein the plurality of through holes (8a) are located between the two adjacent groove holes of the circuit board (8) closer to an outside in a radial direction as shown in figure 3 and 4, for the advantageous benefit of increasing mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Hashimoto by using the plurality of through holes are located between the two adjacent groove holes of the circuit board closer to an outside in a radial direction, as taught by 
As to claim 7/1, Watanabe in view of Hashimoto the claimed limitation as discussed above except wherein a sensing element is further provided at a position on the circuit board corresponding to an inside or outside of the magnet in the radial direction. 
However Hashimoto teaches  a sensing element (10) is further provided at a position on the circuit board (8) corresponding to an inside or outside of the magnet in the radial direction as shown in figure 2, for the advantageous benefit of increasing mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Hashimoto by using the plurality of through holes are located between the two adjacent groove holes of the circuit board closer to an outside in a radial direction, as taught by Hashimoto, to increase mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
As to claim 8/7, Watanabe in view of Hashimoto the claimed limitation as discussed above except wherein the circuit board further includes a terminal unit extending outward in the radial direction, and the sensing element is provided at a position close to the terminal unit.  
Hashimoto teaches wherein the circuit board (8) further includes a terminal unit (8c) extending outward in the radial direction, and the sensing element (10) is provided 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Hashimoto by using the circuit board further includes a terminal unit extending outward in the radial direction, and the sensing element is provided at a position close to the terminal unit, as taught by Hashimoto, to increase mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
As to claim 9/7, Watanabe in view of Hashimoto the claimed limitation as discussed above except wherein the sensing element is a position sensing element having a transmitting end and a receiving end.  
However Hashimoto teaches the sensing element (10) is a position sensing element having a transmitting end and a receiving end as shown in figure 2, for the advantageous benefit of increasing mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Hashimoto by using the sensing element is a position sensing element having a transmitting end and a receiving end, as taught by Hashimoto, to increase mechanical 
As to claim 15/1, Watanabe in view of Hashimoto the claimed limitation as discussed above except wherein a shape of each of the groove holes conforms to a shape of each of the stator cores.  
However Hashimoto teaches a shape of each of the groove holes (8a) conforms to a shape of each of the stator cores as shown in figure 3, for the advantageous benefit of increasing mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Hashimoto by using a shape of each of the groove holes conforms to a shape of each of the stator cores, as taught by Hashimoto, to increase mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
As to claim 16/1, Watanabe in view of Hashimoto the claimed limitation as discussed above except wherein the number of the groove holes is twelve.  
However Hashimoto teaches the number of the groove holes is six as shown in figure 3, for the advantageous benefit of increasing mechanical strength while improving the efficiency of the motor by integrally fixing a bearing, a circuit substrate and a stator coil by an insulator.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Watanabe in view of Hashimoto by using the number of the groove holes is twelve, since it has bee held that mere duplication of the essential working parts of a device involves only routine skill in art. ST. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2016208817) and Hashimoto (JP58009563) as applied in claim 1 above, and further in view of Lee (WO2018117629).
As to claim 5/1, Watanabe in view of Hashimoto teaches the claimed limitation as discussed above except wherein a wire opposite to the coil of the stator in the axial direction is arranged at a position of the circuit board surrounding at least one of the groove holes.  
However Lee teaches a wire opposite (see figure 11b) to the coil (L22) of the stator in the axial direction is arranged at a position of the circuit board (12) surrounding at least one of the groove holes (see figure 11b) as shown in figure 11b, for the advantageous benefit of providing a stack-type stator using a multi-layer substrate, in which it is possible to implement a stator coil by forming a patterned coil pattern directly on each substrate on the multi-layer substrate, resulting in slimness, improved productivity, and cost reduction, a slim motor using the stack-type stator, and a blower, for a vehicle air purifier system (VAPS), using the stack-type stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Hashimoto by using a wire opposite to the coil of the stator in the axial direction is arranged at a position of the circuit board surrounding at least one of the groove holes, as taught by Lee , to provide a stack-type stator using a multi-layer substrate, in which it is possible to implement a stator coil by forming a patterned coil pattern directly on each substrate on the multi-layer substrate, resulting in slimness, improved productivity, and 
As to claim 6/5, Watanabe and Hashimoto in view of Lee teaches the claimed limitation as discussed above except wherein the wire is spiral.  
However Lee teaches wherein the wire is spiral (see figure 11b) as shown in figure 11b, for the advantageous benefit of providing a stack-type stator using a multi-layer substrate, in which it is possible to implement a stator coil by forming a patterned coil pattern directly on each substrate on the multi-layer substrate, resulting in slimness, improved productivity, and cost reduction, a slim motor using the stack-type stator, and a blower, for a vehicle air purifier system (VAPS), using the stack-type stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Hashimoto in view of Lee by using the wire is spiral, as taught by Lee , to provide a stack-type stator using a multi-layer substrate, in which it is possible to implement a stator coil by forming a patterned coil pattern directly on each substrate on the multi-layer substrate, resulting in slimness, improved productivity, and cost reduction, a slim motor using the stack-type stator, and a blower, for a vehicle air purifier system (VAPS), using the stack-type stator.
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2016208817) and Hashimoto (JP58009563) as applied in claim 1 above, and further in view of Oiwa (JP2010093872).

As to claim 10/1, Watanabe in view of Hashimoto teaches the claimed limitation as discussed above except wherein the plurality of magnets are provided, the rotor further includes a rotor frame supporting the plurality of magnets, and an optical encoder disk is provided on the rotor frame.  
However Oiwa teaches wherein the plurality of magnets are provided, the rotor further includes a rotor frame (4) supporting the plurality of magnets (5), and an optical encoder disk (reflector plate 8) is provided on the rotor frame (4) as shown in figure 1, for the advantageous benefit of providing an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Hashimoto by using the plurality of magnets are provided, the rotor further includes a rotor frame supporting the plurality of magnets, and an optical encoder disk is provided on the rotor frame, as taught by Oiwa, to provide an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
As to claim 11/10, Watanabe and Hashimoto in view of Oiwa teaches the claimed limitation as discussed above except wherein the optical encoder disk is provided on an inside of the plurality of magnets in the radial direction or on an outside of the plurality of magnets in the radial direction.  
However Oiwa teaches the optical encoder disk (reflector disk 8) is provided on an inside of the plurality of magnets (5) in the radial direction or on an outside of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Hashimoto in view of Oiwa by using the optical encoder disk is provided on an inside of the plurality of magnets in the radial direction or on an outside of the plurality of magnets in the radial direction, as taught by Oiwa, to provide an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
As to claim 12/10, Watanabe and Hashimoto in view of Oiwa teaches the claimed limitation as discussed above except wherein the optical encoder disk is made of a reflective material.  
However Oiwa teaches the optical encoder disk (reflector disk 8) is made of a reflective material as shown in figure 1, for the advantageous benefit of providing an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Hashimoto in view of Oiwa by using the optical encoder disk is made of a reflective material., as taught by Oiwa, to provide an accurate and low-cost motor having a speed 
As to claim 13/10, Watanabe and Hashimoto in view of Oiwa teaches the claimed limitation as discussed above except wherein the optical encoder disk is formed integrally with or separately from the rotor frame.  
However Oiwa teaches wherein the optical encoder disk (reflector disk 8) is formed integrally with or separately from the rotor frame (4) as shown in figure 1, for the advantageous benefit of providing an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Hashimoto in view of Oiwa by using the optical encoder disk is formed integrally with or separately from the rotor frame, as taught by Oiwa, to provide an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
As to claim 14/13, Watanabe and Hashimoto in view of Oiwa teaches the claimed limitation as discussed above except wherein, in a case in which the optical encoder disk is formed separately from the rotor frame, the optical encoder disk is bonded to the rotor frame via an adhesive.  
However Oiwa teaches in a case in which the optical encoder disk (reflector disk 8) is formed separately from the rotor frame (5), the optical encoder disk is bonded to the rotor frame via an adhesive The Examiner points out the limitation of formed ‐by‐process limitation. “Even though product‐byprocess claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113 .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Hashimoto in view of Oiwa by using in a case in which the optical encoder disk is formed separately from the rotor frame, the optical encoder disk is bonded to the rotor frame via an adhesive, as taught by Oiwa, to provide an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2016208817) and Hashimoto (JP58009563) as applied in claim 1 above, and further in view of Nakanishi (JP2006087205).
As to claim 17/1, Watanabe in view of Hashimoto teaches the claimed limitation as discussed above except wherein the circuit board and the stator are secured by means of resin potting.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Hashimoto by using the circuit board and the stator are secured by means of resin potting, as taught by Nakanishi, to detect overheating in a coil by a temperature sensor even if a current passed through the coil is large.
As to claim 18/1, Watanabe teaches an electric device comprising the motor as shown in figure 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        November 17, 2021